Title: To John Adams from Benjamin Franklin, 10 December 1783
From: Franklin, Benjamin
To: Adams, John


          Sir,
            Passy, Dec. 10. 1783.
          I received the Letter you did me the honour of writing to me the 5th. Instant by Commo. Jones, with the Dispatches he brought. The Packet directed to me alone, contain’d only a Letter to the Magistrates of Hambourg, and a Diploma of Doctor of Divinity from the College at Princetown for the Reverend Mr Wren: No Commission, nor any Mention of it; so that it seems to have been forgotten or dropt. Perhaps our Letter which went with the Definitive Treaty may remind the Congress of it.
          I received the Letter you mention from Messrs Willink & Compa. I immediately consulted Mr Grand, who brought me a Sketch of his Account with Mr Morris, by which it appeared that it was not in our Power to give Relief. I hope your Presence in Holland may be of Service
          With great Respect I have the honour to be / Sir / Your most obedient humble Servant
          B Franklin
        